Citation Nr: 1444110	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO. 11-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left ear otitis media.

2. Entitlement to a compensable rating for perforated left ear tympanic membrane.

3. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran is in receipt of the highest schedular rating for left ear otitis media.

2. The Veteran is in receipt of the highest schedular rating for left ear perforated tympanic membrane.

3. The most probative evidence demonstrates that the Veteran's hearing loss was manifested by no more than level VIII hearing impairment in the left ear and no more than level I hearing impairment in the right ear during the entire period on appeal.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left ear otitis media have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6200 (2013).

2. The criteria for a compensable rating for left ear perforated tympanic membrane have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6211 (2013).

3. The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran was provided with VA examinations in May 2011, July 2012, and July 2013.  The Board finds that taken as a whole the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Moreover, the Veteran has not objected to the adequacy of the examinations.
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At both the May 2011 and July 2013 audiometric examinations the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  The May 2011 examination report reflects that the Veteran experienced the most difficulty hearing in crowds and localizing to sounds.  The July 2013 examination report reflects that the Veteran reported that his hearing loss did not impact his daily activities or ability to work.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's hearing loss.

The Veteran and his wife also testified at a November 2013 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Veteran's of Foreign Wars of the United States.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's left ear disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) .

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

III. Otitis media and perforated tympanic membrane

Throughout the entire period on appeal, the Veteran's left ear otitis media and perforated tympanic membrane have been rated as 10 percent disabling and noncompensable, respectively.  These ratings represent the maximum schedular awards under Diagnostic Codes 6200 and 6211.  38 C.F.R. § 4.87.  As such, further discussion regarding a higher schedular award for these two disabilities would be unproductive.  However, the possibility for an extraschedular award will be discussed below.




IV. Left ear hearing loss

Throughout the period on appeal, the Veteran's hearing loss has been rated as noncompensable.  The Veteran contends that a higher rating is warranted for his hearing loss disability as his hearing acuity has continued to decline.

The evidence for this period consists of multiple private and VA audio examinations.  Initially, the Board notes that while the August 2011 and April 2012 private audio examination reports indicate word score results, neither report indicates what type of word score test was conducted, specifically, whether a Maryland CNC test was utilized.  Moreover, the reports do not indicate any reason for why a Maryland CNC test could not be performed.  38 C.F.R. § 4.85 requires that a Maryland CNC test be part of an audio examination for VA purposes.  As such, these examinations are not adequate for rating purposes.  However, puretone results from these reports are consistent with those found in the three VA examination reports.

The remaining audiometric evidence consists of the May 2011, July 2012, and July 2013 audio examinations.  The May 2011 examination report reflects audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
45
LEFT
70
70
65
65
100
Puretone averages: Right -25; Left - 75
Maryland CNC Scores: Right - 100 percent; Left - 92 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level II hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the provisions under 38 C.F.R. § 4.86 apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or greater for the left ear.  Applying Table VIA therefore results in level VI impairment in the left ear.  Combining the level VI designation with the right ear level I designation still results in a noncompesnable rating under Table VII.

As described, the May 2011 audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss.

The July 2012 examination report reflects audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
45
LEFT
75
70
70
95
105
Puretone averages: Right -27.5; Left - 85
Maryland CNC Scores: Right - 100 percent; Left - 92 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level III hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Again, the provisions under 38 C.F.R. § 4.86 apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or greater for the left ear.  Applying Table VIA therefore results in level VIII impairment in the left ear.  Combining the level VIII designation with the right ear level I designation still results in a noncompesnable rating under Table VII.

As described, the July 2012 audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss.  





Lastly, the July 2013 examination report reflects audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
45
LEFT
80
80
75
100
105
Puretone averages: Right -28.75; Left - 90
Maryland CNC Scores: Right - 94 percent; Left - 90 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level IV hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Again, the provisions under 38 C.F.R. § 4.86 apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or greater for the left ear.  Applying Table VIA therefore results in level VIII impairment in the left ear.  Combining the level VIII designation with the right ear level I designation still results in a noncompesnable rating under Table VII.

As described, the July 2013 audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss.  

Based on the evidence discussed above, at no point during the period on appeal has the Veteran's hearing loss manifested to a compensable degree.  The Board has reviewed the multiple statements from the Veteran and his wife, and while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that a compensable schedular rating is warranted for the Veteran's hearing loss at any point during the period on appeal.

V. Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Ear infections, drainage, and a perforated tympanic membrane are specifically contemplated by the rating criteria.  Additionally, decreased hearing, difficulty hearing in crowds, and being unable to hear some distinguishable words or family members are symptoms contemplated by the hearing impairment levels.  See Martinak, 21 Vet. App. at 455.  The Veteran has also stated that he is unable to wear a hearing aid due to infection and work requirements.  However, hearing loss thresholds are based on examination without hearing aids and therefore, the assignment of a schedular rating contemplates not using a hearing aid.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Further, as described, the Veteran has asserted that he is unable to wear any form of hearing aid.  The record reflects that aids that rest in the ear canal of the Veteran cause infections if worn for more than a couple days at a time.  Additionally, the Veteran has testified that he is unable to wear any device on the outside of his ear as this would prevent him from wearing a hard hat, which is required by his employment at all times.  However, the Veteran has not submitted any evidence that this difficulty has markedly interfered with his ability to work or caused him to miss time or a promotion.  Rather, he reports that he continues to be employed, but that his hearing loss makes his job more difficult.  As such, his inability to wear a hearing aid has not been productive of marked interference with employment.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  He has not alleged that he is unemployable on account of his hearing loss.  Rather, he has asserted that his hearing disabilities make work more difficult.  Thus, the Veteran remains gainfully employed and a TDIU is not reasonably raised by the record for these disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for left ear otitis media, is denied.

Entitlement to a compensable rating for perforated left ear tympanic membrane, is denied.

Entitlement to a compensable rating for left ear hearing loss, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


